Case 2:20-cv-03132-PLA Document 24 Filed 09/11/20 Page 1 of 2 Page ID #:59



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   IGNACIO S. ALONZO GONZALEZ, )              Case No.: 2:20-cv-03132-PLA
                                      )
11             Plaintiff,             )         ORDER AWARDING EQUAL
                                      )         ACCESS TO JUSTICE ACT
12       vs.                          )         ATTORNEY FEES AND EXPENSES
                                      )         PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                     )         AND COSTS PURSUANT TO 28
     Commissioner of Social Security, )         U.S.C. § 1920
14                                    )
               Defendant              )
15                                    )
                                      )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $1850.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE: September 11, 2020
23                             ___________________________________
                               THE HONORABLE PAUL L. ABRAMS
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                             -1-
Case 2:20-cv-03132-PLA Document 24 Filed 09/11/20 Page 2 of 2 Page ID #:60



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Brian C. Shapiro
     _________________________
 4   Brian C. Shapiro
     Attorney for plaintiff Ignacio S. Alonzo Gonzalez
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
